Case:20-11590-TBM Doc#:90 Filed:06/29/20             Entered:06/29/20 08:17:38 Page1 of 1




                 UNITED STATES BANKRUPTCY COURT
                   FOR THE DISTRICT OF COLORADO
 In re:                           )
                                  )
 REAL GOODS SOLAR, INC.           ) Case No. 20-11590-TBM
 EIN: XX-XXXXXXX                  )
                                  ) Chapter 7
        Debtor.                   )


     ORDER GRANTING IN PART, TRUSTEE'S MOTION FOR AUTHORITY TO
      FILE BANKRUPTCY FOR ELEMENTAL ENERGY, LLC DBA SUNETRIC

        THIS MATTER is again before the Comi on Tmstee 's "Motion for Authority to File
 Bankrnptcy for Ce1tain of Debtor's Subsidiaries" (Docket No. 58, the "Motion") filed by
 Jeanne Y. Jagow, as chapter 7 Trnstee for the bankrnptcy estate of Real Goods Solar, Inc.
 ("Trnstee"). The Comi previously entered an "Order Granting In Pait, Tmstee's Motion for
 Authority to File Bankrnptcy for Ce1iain of Debtor's Subsidiaries" (Docket No. 86, the "Order").
 The Order granted the Motion as to two of three of the Debtor's subsidiai·ies for whom the
 Tmstee decided to file petitions in bankrnptcy in the District of Colorado. The Trnstee asserted
 she provided proper notice of her Motion and only one objection was filed. That
 "Objection" (Docket No. 71) was filed by Carol A. Chun ("Ms. Chun") who objected only to the
 Tmstee's decision to file bankrnptcy on behalf of Elemental Energy, LLC dba Sunetric. Ms.
 Chun now has withdrawn her objection. (Docket No. 84). On that basis, the Tmstee has
 requested an order authorizing her to file a petition in bankrnptcy on behalf of Elemental
 Energy, LLC dba Sunetric. Accordingly, the Comi hereby
       ORDERS that the Motion is GRANTED in remaining part; and

      FURTHER ORDERS that Trnstee is authorized to commence bankrnptcy proceedings for
Elemental Energy, LLC dba Sunetric in the United States Bankrnptcy Comi for the District of
Colorado.


 Dated: June 29, 2020
                                               BY THE COURT:



                                               Honorable Thomas B. McNamai·a
                                               United States Bankrnptcy Judge
